          Case 6:19-cv-00080-DLC Document 16 Filed 12/17/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

  THOMAS EMIL SLIWINSKI,
                                                   CV 19–80–M–DLC
                      Petitioner,

          vs.                                       ORDER

  LYNN GUYER; ATTORNEY
  GENERAL OF THE STATE OF
  MONTANA,

                      Respondents.

      Before the Court is the Findings & Recommendation of United States

Magistrate Judge John T. Johnston. (Doc. 15.) Judge Johnston recommends that

the Court dismiss Petitioner Thomas Emil Sliwinski’s petition for writ of habeas

corpus as procedurally defaulted. (See Doc. 1.) He further recommends that the

Court deny a certificate of appealability. (Doc. 15 at 10.) Sliwinski does not

object.

      Absent objection, the Court reviews for clear error. See United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474

U.S. 140, 149 (1985). Clear error review is “significantly deferential” and exists if

the Court is left with a “definite and firm conviction that a mistake has been

committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations

omitted).

                                         -1-
        Case 6:19-cv-00080-DLC Document 16 Filed 12/17/20 Page 2 of 3



      Reviewing for clear error, the Court finds none. Sliwinski does not dispute

that his ineffective assistance of counsel claim is procedurally defaulted, see Gray

v. Netherland, 518 U.S. 152, 161–62 (1996), and he fails to show why it should be

excepted from the rule. (See generally Doc. 14.) As Judge Johnston explains,

apart from repeating that the Court’s failure to hear his claim will result in a

“miscarriage of justice,” Sliwinski points to no “new reliable evidence . . . that was

not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995). Therefore, the

actual innocence exception to an otherwise procedurally defaulted claim is

inapplicable. Id. at 329. Similarly, Sliwinski fails to show that any external factor

impeded his efforts to comply with the State’s procedural rules. Thus, his

ineffective assistance claim is not excused for cause and prejudice. Coleman v.

Thompson, 501 U.S. 722, 753 (1991). And, the Court agrees that no jurists of

reason could disagree with these conclusions and that the issues presented by

Sliwinski’s petition do not deserve encouragement to proceed further; the Court

will deny a certificate of appealability. See Miller-El v. Cockrell, 537 U.S. 322,

327 (2003) (citation omitted).

      Accordingly, having conducted clear error review, IT IS ORDERED that the

Court ADOPTS Judge Johnson’s Findings and Recommendation (Doc. 15) IN

FULL. Consequently, IT IS ORDERED that Sliwinski’s Petition (Doc. 1) is

DISMISSED as procedurally defaulted without excuse.

                                          -2-
        Case 6:19-cv-00080-DLC Document 16 Filed 12/17/20 Page 3 of 3



      IT IS FURTHER ORDERED that the Clerk of Court shall enter, by separate

document, a judgment in favor of Respondent and against Petitioner.

      Finally, IT IS ORDERED that a certificate of appealability is DENIED.

      DATED this 17th day of December, 2020.




                                      -3-
